Citation Nr: 0732859	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-07 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

In connection with this appeal, the veteran testified at a 
videoconference hearing before the undersigned Veteran's Law 
Judge in August 2007; a transcript of the hearing is 
associated with the claims file. 

The Board notes that, at his hearing, the veteran raised a 
claim of entitlement to service connection for hypertension, 
to include as secondary to his service-connected diabetes 
mellitus, type II, and increased rating claims for his 
service-connected right upper extremity neuropathy, left 
upper extremity neuropathy, right lower extremity neuropathy, 
and left lower extremity neuropathy.  Such claims are 
referred to the RO for appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran's service-connected diabetes mellitus is assigned 
a 20 percent evaluation pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2007).  He contends that his 
symptomatology is worse than is contemplated under such 
rating, and that a higher rating should, therefore, be 
assigned.  Specifically, he states that his eyes come and go, 
making it difficult to go to work and that he has pain and 
tingling in his legs and feet as a result of his diabetes.

The Board observes that the veteran's eye disorders have been 
addressed by rating decisions in June 2004 and April 2006.  
Neuropathy of his bilateral upper and bilateral lower 
extremities has been service connected secondary to his 
diabetes and assigned ratings separate from the 20 percent 
rating for the veteran's diabetes mellitus.  Further, service 
connection was granted for erectile dysfunction as secondary 
to diabetes in an April 2004 rating decision, and a 
noncompensable rating assigned.  These rating decisions have 
not been appealed and these issues are not before the Board 
at this time.  However, the Board observes that at his August 
2007 hearing, the veteran indicated that he sees a diabetic 
care professional once a month and that he is prescribed 
insulin, a restricted diet, and restricted activities to 
control his diabetes.  Therefore, the Board determines that a 
remand is necessary to afford the veteran another VA 
examination to ascertain the current nature and severity of 
his diabetes mellitus, type II, and its treatment. 

Additionally, the Board observes that, subsequent to the 
January 2007 supplemental statement of the case, the RO 
received private treatment records and VA medical center 
outpatient medication records.  These records reflect that 
insulin has been prescribed for the veteran.  To the extent 
that these records are relevant to the veteran's increased 
rating claim for diabetes mellitus, type II, they have not 
been considered by the RO in its adjudication and a waiver of 
such review has not been received.  Thus, this remand will 
also allow for RO review of this additional evidence.  
Further, the RO will have the opportunity to obtain and 
consider the veteran's most recent VA treatment records with 
regard to his diabetes mellitus, in addition to the 
medication records already associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Treatment records for the veteran's 
diabetes mellitus dated from April 2005 
to the present should be obtained from 
Westside and Jesse Brown VA Medical 
Centers.

2.  Once any additional VA medical 
records have been obtained, the veteran 
should be afforded a VA examination to 
determine the nature and severity of his 
diabetes mellitus, type II.  The examiner 
should review pertinent documents in the 
claims file, and note that review in the 
examination report.  After a review of 
the record and findings upon examination, 
the examiner must assess the severity of 
the veteran's diabetes, to include the 
frequency of insulin injections, dietary 
restrictions, and restriction of 
activities required to control the 
diabetes; the frequency of visits to his 
diabetic care provider; and whether the 
veteran has experienced any 
hospitalizations, episodes of 
ketoacidosis or hypoglycemia, or other 
complications.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on his 
claim.  38 C.F.R. § 3.655 (2007).

4.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
increased rating claim should be 
readjudicated, to include all evidence 
received since the January 2007 
supplemental statement of the case.  If 
the claim remains denied, the veteran and 
his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

